UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2009 or oTransition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 033-05384 IR BIOSCIENCES HOLDINGS, INC. (Exact name of Registrant as specified in its charter) DELAWARE 13-3301899 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 8777 E. Via De Ventura, Suite280, Scottsdale, AZ (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code: (480) 922-3926 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding twelve months or for such shorter period that the Registrant was required to file such reports, and (2) has been subject to such filing requirements for the past 90 days.
